Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 5/15/2019.
2.  Claims 1-5 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 4-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the IoT project (line 3 claim 4).  Correction is required.
(ii) the IoT project model (lines 4-7 claim 4).  Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang U.S Publication No. 2020/0065123. 
As to claim 1, Yang teaches a method of modeling and simulating an IoT system, the method comprising: 
selecting a zone, a template, and a structure; defining a node in the selected zone (…a testing platform 228 may execute a simulated IoT deployment within a particular physical environment modeled by a corresponding environment model (e.g., 230). The environment model may be populated such that various device models are associated with particular locations, positions, or coordinates defined within the environment model to simulate and correspond with the physical placement of corresponding devices at various places within the real physical environment…, paragraph 0057 page 7; …The real data 236 may thus be processed to select a device model template, component asset models, and/or configure parameter values based on the attributes of the device(s) described or discernable from the parsing of the real data…, paragraph 0054 pages 6-7); 
selecting a node type of the defined node; identifying a functional layer in the defined node; specifying one indicator relating to a property of the IoT system, wherein a passive model of the IoT system is created (…IoT systems (including very large-scale IoT deployments) may be emulated and tested (e.g., deployment scalability, fault handling, etc.) through a virtualized model of the deployment that is isolated from and cannot result in failures at the actual operating, live system. Results of the test may then be provided to a management system of the corresponding live system to allow optimizations and improvements determined through the test to be applied to the live system…, paragraph 0054 pages 6-7); 
associating a simulator with the passive model; defining a simulation scenario; running the scenario using the associated simulator (…to orchestrate a simulation involving a selected environmental model 230, a collection of device models (e.g., 232), and one or more IoT applications…, paragraph 0056 page 7); and 
collecting indicator values of the IoT property (…the testing platform may log the synthesized data or modeled behaviors generated by the each of the device models, the data received from applications with which the simulated deployment interacted, and the responses of device models to this received data over the course of the simulation, among other information. The testing platform 228 may thereby generate a record of the simulation as embodied in test data 237. In some implementations, test data 237 may be used by analytics logic (e.g., error detection logic 210) to determine errors or abnormalities modeled in the simulation…, paragraph 0058 pages 7-8). 
As to claim 2, Yang teaches a method of creating a custom IoT model for an IoT system, the method comprising: 
creating a custom simulator and simulation scenario; running the simulation scenario on the custom simulator (…a testing platform 228 may execute a simulated IoT deployment within a particular physical environment modeled by a corresponding environment model (e.g., 230). The environment model may be populated such that various device models are associated with particular locations, positions, or coordinates defined within the environment model to simulate and correspond with the physical placement of corresponding devices at various places within the real physical environment…, paragraph 0057 page 7; …The real data 236 may thus be processed to select a device model template, component asset models, and/or configure parameter values based on the attributes of the device(s) described or discernable from the parsing of the real data…, paragraph 0054 pages 6-7); 
creating a custom architecture of the IoT system and a deployment automation file; deploying the custom architecture; creating a custom monitoring design and monitoring automation file; and deploying the custom monitoring design (…the testing platform 228 may record the combination of the models (e.g., device and environment) used in the simulation, as well as the specific configurations (e.g., parameter values) employed in the models during the simulation. Further, the testing platform may log the synthesized data or modeled behaviors generated by the each of the device models, the data received from applications with which the simulated deployment interacted, and the responses of device models to this received data over the course of the simulation, among other information. The testing platform 228 may thereby generate a record of the simulation as embodied in test data 237. In some implementations, test data 237 may be used by analytics logic (e.g., error detection logic 210) to determine errors or abnormalities modeled in the simulation…, paragraph 0058 pages 7-8). 
As to claim 3, Yang further teaches creating a custom reporting design and reporting automation file; and deploying the custom reporting (…An application, in one example, may receive data generated by one or more sensor assets (e.g., 110d) of one or more devices (e.g., 105d) deployed in an IoT system (e.g., 100) and apply logic embodied in one or more applications to generate results, which may be presented in a report or graphical user interface (GUI) of a user device (e.g., 130). Such results may even be returned to one or more of the participating devices (e.g., 105) for consumption by the deployed device (e.g., in connection with the triggering of an actuator asset (e.g., 115a) of the device (e.g., 105b)) during runtime of the IoT system…, paragraph 0023 page 3). 
As to claim 4, Yang teaches a method of creating a simulated IoT system, the method comprising: 
creating an IoT project template (The real data 236 may thus be processed to select a device model template, component asset models, and/or configure parameter values based on the attributes of the device(s) described or discernable from the parsing of the real data…, paragraph 0054 pages 6-7); 
adjusting attributes of the IoT project (…the real data 236 may be parsed to identify attributes of one or more devices deployed or available in real-world systems 230. The real data 236 may thus be processed to select a device model template, component asset models, and/or configure parameter values based on the attributes of the device(s) described or discernable from the parsing of the real data…, paragraph 0054 pages 6-7); 
visualizing of the IoT project model (…IoT systems (including very large-scale IoT deployments) may be emulated and tested (e.g., deployment scalability, fault handling, etc.) through a virtualized model of the deployment…, paragraph 0054 pages 6-7); 
simulating of the IoT project model; deploying the IoT project model; inputting deployment data into the IoT project model; and storing a conceptual IoT model (…the testing platform 228 may record the combination of the models (e.g., device and environment) used in the simulation, as well as the specific configurations (e.g., parameter values) employed in the models during the simulation. Further, the testing platform may log the synthesized data or modeled behaviors generated by the each of the device models, the data received from applications with which the simulated deployment interacted, and the responses of device models to this received data over the course of the simulation, among other information. The testing platform 228 may thereby generate a record of the simulation as embodied in test data 237. In some implementations, test data 237 may be used by analytics logic (e.g., error detection logic 210) to determine errors or abnormalities modeled in the simulation…, paragraph 0058 pages 7-8). 
As to claim 5, Yang further teaches monitoring the IoT project model; optimizing the IoT project model; and inputting the IoT project model with optimization data and monitoring data (…a management system (e.g., 202) can be provided with error detection logic 210 (implemented in hardware and/or software) to detect semantic errors in IoT systems (e.g., 100, 101). For instance, user interfaces may be presented to allow users to observe modeled performance of an example IoT deployment and observe semantic abnormalities and errors in the deployment. The management system 202, in some examples, may additionally be coupled to real world deployments (e.g., 100/101) to allow the real world deployments to be modeled and observed (and, thereby, potentially improved by observing opportunities to optimize configurations of the real deployment). In further examples, error detection logic 210 may be provided in an example testing management system to allow semantic error(s) to be detected from test data (e.g., 212) generated in simulations of an example IoT deployment…, paragraph 0049 pages 5-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2016/0065653 discloses constructing Internet of Things (IOT) device configurations includes receiving user input effective to select a solution template for a device configuration for a particular automated interaction between two or more IOT devices.
U.S Publication No. 2019/0068455 discloses improving the operation of an internet-of-things device signal simulation system.
U.S Publication No. 2020/0162500 discloses modeling cyber and/or physical interactions/interconnections between IoT devices in networks for determining a vulnerability of the IoT devices connected to the Internet.
U.S Publication No. 2016/0291826 discloses creating and managing standalone and distributed models and simulations of Internet of Things (IoT) scenarios.
U.S Publication No. 2018/0063250 discloses gateway hardware characteristics are converted into a modeling elements for simulated Internet of things (IoT) networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
 (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194